Citation Nr: 0204170	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  97-20 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for paranoid schizophrenia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his mother and daughter


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel




INTRODUCTION

The veteran served on active duty from November 1958 to 
December 1961.  

The current appeal arose from a May 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  The RO denied entitlement to service 
connection for paranoid schizophrenia.  

In August 1999, the Board of Veterans' Appeals (Board) 
remanded the claim to the RO for additional evidentiary 
development and adjudicative action.

The veteran, his wife, and mother provided oral testimony 
before a Hearing Officer at the RO in September 2001, a 
transcript of which has been associated with the claims file.

In September 2001 the RO Decision Review Officer affirmed the 
determination previously entered.

The case has been returned to the Board for further appellate 
review.  


FINDINGS OF FACT

1.  Paranoid schizophrenia was not shown in active service, 
nor disabling to a compensable degree during the first post 
service year.  

2.  There is no probative, competent medical evidence of 
record linking post service reported schizophrenia to active 
service on any basis.  



CONCLUSION OF LAW

Schizophrenia was not incurred in or aggravated by military 
service, nor may it be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303(d), 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A review of the veteran's service medical records (SMRs) 
discloses they are negative for any evidence of paranoid 
schizophrenia.  They show that the veteran underwent a 
psychiatric evaluation in October 1961.  It was noted that he 
was being seen as a result of his disobeying a direct order.  
It was noted that he had accumulated several Article 15s 
(punishments under the Uniform Code of Military Justice) 
during service.  Additionally, his preservice history 
included various offenses such as the stealing of bicycles, 
burglary, and traffic and intoxication charges.  The veteran 
felt that he had been treated unjustly during his military 
service, and it was noted that he harbored considerable 
resentment and hostility towards authority.  

On psychiatric evaluation, he was cooperative and well 
oriented for person, place, and time.  His affect was 
appropriate, but he was resentful and hostile towards the 
Army, insisting that in regards to his most recent offense, 
military justice was not received.  The examiner reflected 
that the veteran's motivation was completely negativistic for 
continued service.  The final diagnosis was antisocial 
personality, chronic, severe.  It was felt that he was 
incapable of performing further effective service.  The 
disorder was listed as existing prior to service.  

The veteran was discharged from active military service in 
December 1961.  

Service connection for antisocial personality was denied by 
the RO in a June 1978 rating decision.  

In September 1996 the veteran filed a claim for service 
connection for paranoid schizophrenia.  In support of his 
claim, he submitted Army records from 1977 showing that a 
previous discharge under dishonorable conditions was changed 
to honorable based on his overall record which indicated that 
his conduct and efficiency from the time of entry until 6 
months prior to his discharge was good.  

The appellant also submitted VA treatment records which 
reflect that he was hospitalized in 1980, 1981, 1984, and 
1986 for psychiatric symptomatology.  The final diagnoses 
were paranoid personality with hostility or paranoid 
schizophrenia.  

In a March 1998 statement, the veteran's daughter attested 
that her father wanted to kill or hurt people.  She said that 
he did not have such feeling prior to service.  

Upon VA psychological evaluation in December 1998, the 
veteran's past medical history, to include preservice and 
inservice legal problems and offenses, was noted, as was his 
numerous post service VA hospitalizations beginning in 1980.  
It was also noted that he had been followed in a mental 
health facility since 1996.  He was originally treated for 
suicidal ideation and homicidal ideation.  He had also been 
treated for a consistent pattern of paranoid ideation with 
fixed delusional beliefs that people were out to get him, and 
that he was being watched and followed.  He had periodic 
depressed mood symptoms.  The final diagnoses included 
psychotic disorder, not otherwise specified and antisocial 
personality disorder.  

Following a Board remand decision, which, in part, requested 
additional evidentiary development, additional VA treatment 
records dated from 1996 through 1999 were received.  A review 
of these records shows that the veteran was seen in September 
1996 to be reevaluated for paranoid schizophrenia and to get 
back on his medication.  




The veteran indicated that he was hearing voices and having 
thoughts of harming himself and others with a gun.  His 
medications were reinstated, but he refused admission to the 
hospital.  In October 1996 the diagnosis was schizoaffective 
disorder and personality disorder.  

More recent records include a March 1999 document which shows 
that the veteran was seen for impulse control disorder and 
personality disorder, with history of alcoholism.  In June 
1999, he was seen for paranoia, violent thoughts, depression, 
auditory hallucinations, and poor impulse control.  He was 
avoiding getting into trouble by self-imposed isolation.  The 
diagnosis was again schizoaffective disorder and antisocial 
personality disorder.  

In a November 2000 statement, the veteran's daughter stated 
that her father incurred a head injury during service which 
caused him to be paranoid.  

At a personal hearing in September 2001, the veteran, his 
mother, and his daughter provided testimony in support of his 
claim.  Specifically, the veteran testified that he had no 
psychiatric problems prior to entering military service.  He 
said that he served as a tank driver on active duty, and that 
a hatch on a tank hit him in the back of the head causing his 
head to jerk forward, striking his mouth and resulting in 
broken teeth and a lacerated chin.  

Following the injury, he began to have problems with 
authority, and his mental problems had their onset.  He said 
that he was first treated for mental problems following 
service in the late 1970s or early 1980s.  At one point in 
his testimony, the veteran stated that he recalled that he 
received not treatment for psychiatric problems prior to 
October 1980.  The veteran's mother stated that following the 
veteran's discharge from service, he was mean and easily 
angered.  His daughter testified that her father thought 
everyone was out to hurt him.  

Criteria

Service Connection 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1131 (West 1991 & Supp. 2001);  38 C.F.R. § 3.303 
(2001)..

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

However, continuous service for 90 days or more during a 
period of war, or peacetime service after December 31, 1946, 
and post service development of a presumptive disease, (e.g., 
psychosis), to a degree of 10 percent within one year from 
the date of termination of such service, establishes a 
rebuttable presumption that the disease was incurred in 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & 
Supp. 2001);  38 C.F.R. §§ 3.307, 3.309 (2001).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions).  



Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the Court 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.

The duty to notify has been satisfied as the veteran has been 
provided with notice of the VCAA and what is required to 
substantiate his claim.  Specifically, the RO, through its 
issuance of supplemental statements of the case (SSOCs) in 
March and September 2001 has given the veteran notice of the 
information and evidence necessary to substantiate his claim.  
That is, he was provided with notice of the enactment of the 
VCAA of 2000, the regulations pertaining to service 
connection for the disability at issue, a rationale of the 
denial, and he was notified of his appellate rights.  
38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 45,620, 
45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).

Further, it is noted that a preliminary review of the record 
shows that VA has made reasonable efforts to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
notes that a variety of extensive records have been 
associated with the claims folder including SMRs, postservice 
VA treatment records, as well as the transcript of a recent 
personal hearing.  

The veteran has not identified any pertinent outstanding 
records which the RO has not attempted to obtain.  The 
evidence of record provides a complete basis for addressing 
the merits of the veteran's claim as cited above at this 
time.  

The duty to assist has been satisfied in this case.  
Pertinent medical records are on file and the veteran has 
identified no medical or other records not already obtained 
that would be relevant in this case.  38 U.S.C.A. § 5103A 
(West Supp. 2001); see also 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. § 3.159).

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the appellant in 
developing the facts pertinent to his claim is required to 
comply with the duty to assist him as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.


Service Connection

Evidence relevant to the veteran's claim for service 
connection for paranoid schizophrenia includes his SMRs, 
which are negative for any evidence of recorded complaints or 
diagnoses of, or treatment for, schizophrenia.  

While these records do reflect treatment for inservice 
behavioral problems which began prior to service, a 
personality disorder was diagnosed.  As already noted, 
service connection was previously denied for this disorder.  

Post service VA records reflect treatment for the inservice 
personality disability over the years.  They also reflect the 
diagnosis of a psychosis in 1980, but this is almost 20 years 
after separation from service.  

Relevant post-service evidence includes VA hospital treatment 
summaries from hospitalizations in 1980, 1981, 1984, and 
1986.  The diagnoses at discharge following these periods of 
hospitalization generally included paranoid schizophrenia and 
a personality disorder.  

More recent VA treatment records from the 1990s also reflect 
the continued diagnosis of a personality disorder and 
paranoid schizophrenia.  

As noted, the family reports that the patient did not have 
psychiatric problems prior to his military service.  The 
veteran's daughter has stated that she believes her father's 
schizophrenia is due to an inservice head injury.  It is 
noted that no such head injury is indicated in the veteran's 
SMRs.  

The additional diagnosis of paranoid schizophrenia was not 
made during service or until many years after his period of 
military service.  The first diagnosis of such a disorder is 
found at the time of hospitalization in 1980 when paranoid 
personality with hostility was reported.  This was almost 20 
years after service discharge.  



The Board has considered the assertions made by the veteran 
and his family that his schizophrenia is a disability of 
service origin.  

While they are competent to report manifestations of a 
disorder perceptible to a lay party, such as pain, they are 
not competent to link those manifestations to service on 
medical causation or etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492 494 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a lay person is generally not capable of 
opining on maters requiring medical knowledge"), aff'd sub 
nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  

Simply put, there is no evidence that the veteran was 
suffering from schizophrenia at any time until many years 
after service.  Furthermore, his inservice problems appear to 
be consistent with the pre-service behavioral problems.  
Indeed, the inservice diagnosis was antisocial personality - 
a disorder which continues to be noted in the post service 
treatment records.  

Therefore, absent any evidence that the veteran suffered from 
paranoid schizophrenia during his period of military service, 
or any competent, probative, medical evidence relating the 
veteran's schizophrenia to service, the veteran's claim for 
service connection for paranoid schizophrenia must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for paranoid schizophrenia.  
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).




ORDER

The veteran's claim for service connection for paranoid 
schizophrenia is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

